Citation Nr: 1521222	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as a surviving child of a Veteran for VA death benefit purposes.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant avers that her father, A.G., had service with the U.S. Armed Forces in the Philippines during World War II.  The appellant's father died in September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant requested a hearing before a Veterans Law Judge of the Board at the Central Office in Washington, D.C.  The appellant's hearing was scheduled for January 2015 and she was notified of the hearing in a letter dated in November 2014 at the address of record.  The appellant did not appear for the hearing.  As such, the hearing is deemed withdrawn and the Board will proceed with adjudication.


FINDINGS OF FACT

1.  The appellant was born in July 1977 and was 34 years old when she applied for VA death benefits in May 2012.

2.  The evidence of record does not show, nor is it alleged, that the appellant was permanently incapable of self-support by reason of physical or mental defect before she attained the age of 18.

3.  The appellant is not a "surviving child" as defined by regulation for the purpose of establishing basic entitlement to VA death benefits.


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits as a matter of law.  38 U.S.C.A. §§ 101, 1310, 1313, 1316 (West 2014); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As will be discussed below, the claim of entitlement to VA death benefits for the surviving child of a Veteran is being denied as a matter of law.  Therefore, the Board finds that the duties to notify and assist are not applicable to the current appeal.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

The appellant's father, A.G., upon whose service the benefits at issue are sought, is not shown to have had qualifying service.  However, the Board finds that a remand to make an additional attempt to verify A.G.'s service is not required before adjudicating the current appeal because the appellant has not established that she is a proper claimant for the benefits sought.

The appellant seeks entitlement to death benefits as the surviving child of a Veteran.  

Where a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation (DIC) to the Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a).  A surviving child is entitled to DIC where there is no surviving spouse.  38 U.S.C.A. § 1313(b). 

For VA purposes a 'child' is defined as an unmarried person who is either: under the age of 18, or became permanently incapable of self-support before the age of 18, or between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution and who is a legitimate child, a legally adopted child or was an illegitimate child acknowledged by the father.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1); 3.356.

The appellant's father, A.G., upon whose service the benefits at issue are sought, died in September 2005.  

In May 2012, the appellant filed a claim for VA death benefits.  On the application form, she indicated that she was born in July 1977.  Therefore, she was 34 when she applied for VA benefits, and she exceeded the maximum allowable age for recognition as a child of a Veteran, regardless of her marital status or if she was pursuing a course of instruction.

The only other way of establishing "child of a Veteran" status for entitlement to VA benefits under governing law then, is by establishing status as a "helpless child."  That is, a person shown to be incapable of self-support prior to the age of 18.

Here, it is neither shown, nor alleged, that, prior to turning 18 years old, the appellant was permanently incapable of self-support.  

The Board acknowledges the appellant's contention that she is entitled to VA death benefits based on her father's military service and her status as a surviving child. However, due to her age when she filed her application for benefits and the lack of evidence showing she was permanently incapable of self-support prior to turning 18 years old, the Board must find that the appellant is not a child for VA benefits-eligibility purposes, and eligibility for VA death benefits is precluded as a matter of law.

Where, the law and not the facts, is dispositive, the claim is denied for lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107(b).

ORDER

The appeal to establish basic eligibility for VA death benefits, as a surviving child of a Veteran, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


